Irwin Davidson, J.
This motion for an order for permission to serve a late notice of intention to make and file a claim against respondent Motor Vehicle Accident Indemnification Corporation, is granted.
The papers disclose that respondent has had notice of the intended claim for at least seven months. Since no notice conld have been filed by a “ qualified ” person as defined by subdivision b of section 601 of the Insurance Law, until petitioner was appointed administrator, a late filing could be permitted in accordance with subdivision (c) of section 608.
Even though more than 10 days elapsed before filing, the delay is so short that justice requires the court to allow the late filing since the Public Administrator is entitled to a reasonable time after appointment within which to file.